                    Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 1 of 6



                                                                                 The Honorable Robert J. Bryan
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
 8
      LORI JACOBS,                                                   NO. 3:17-CV-05988-RJB
 9

10                                        Plaintiff,                 DEFENDANT’S REPLY IN SUPPORT
                                                                     OF MOTION TO BIFURCATE
11                  vs.
12    WAL-MART STORES, INC., a Delaware                              Note on Motion Calendar:
13    corporation,                                                   February 22, 2019

14                                       Defendant.

15                                                         I.   INTRODUCTION

16              This case involves claims of disability discrimination and failure to make reasonable

17   accommodations, under both the ADA and WLAD with the three primary issues being (1)

18   essential job function, (2) reasonable accommodation, and (3) estoppel from claiming

19   “disability.” Defendant’s Motion to Bifurcate is based on the fact that in the course of discovery

20   and trial preparation conducted in recent weeks,1 it has become increasingly apparent that to a

21   great extent, Plaintiff will seek to establish liability for her substantive claims based not on the
                1
22               Plaintiff complains that Defendant did not raise the issue of bifurcation sooner, and has only done so now
     “on the eve of trial.” See Dkt. 224 at 2. However, the need for bifurcation became apparent only after Defendant’s
23   Motion for Summary Judgment was denied on January 7, 2019 (which sought the complete dismissal of Plaintiff’s
     punitive damages claim) and through discovery conducted more recently. Thus, Walmart could not have anticipated
24   at an earlier time that Plaintiff would attempt to try her case based largely on extraneous evidence and issues, which
     has become increasingly apparent through Plaintiff’s response to Defendant’s Motion in Limine relating to issues of
25   redaction, Plaintiff’s deposition designations (where she includes counsel’s instruction to witnesses to not testify
     about attorney-client communications), and Plaintiff’s trial brief, where she attempts to argue Walmart’s reliance on
     an attorney for legal advice somehow proves punitive conduct.
                                                                                     Betts
                                                                                     Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                                 Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                            -1-               One Convention Place
                                                                                     Suite 1400
     05988-RJB                                                                       701 Pike Street
                                                                                     Seattle, Washington 98101-3927
                                                                                     (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
                   Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 2 of 6




 1   particular facts and circumstances of Plaintiff’s case, but by seeking to interject numerous
 2   extraneous issues. As a result, a substantial portion of the evidence Plaintiff has indicated she
 3   plans to introduce at trial has no bearing on the particular facts of Plaintiff’s discrimination
 4   claims and bifurcation is appropriate.
 5                                                         II.   REPLY
 6   A.         Jury Instructions Will Not Protect Walmart from Unfair Prejudice.
 7              Plaintiff’s Opposition Brief does not address the broader concerns of unfair prejudice
 8   raised by Walmart’s Motion to Bifurcate. Plaintiff baldly asserts that any prejudice to Walmart
 9   would be addressed by jury instructions. Plaintiff is incorrect. Here, bifurcation is necessary to
10   prevent evidence regarding punitive damages to be considered by the jury before it reaches its
11   decision on liability and compensatory damages sought under Plaintiff’s substantive causes of
12   action. There is no sufficient jury instruction to protect Walmart from being unfairly prejudiced
13   through presentation of evidence of financial status and/or alleged malice or reckless
14   indifference.
15              Much of the evidence Plaintiff seeks to introduce is wholly distinct from, and irrelevant
16   to, the particular facts of Plaintiff’s discrimination claims, the accommodations offered, or
17   Walmart’s liability for the specific conduct at issue in Plaintiff’s substantive causes of action. As
18   explained below, bifurcation is an effective and necessary tool to prevent that unfair result, and
19   can be accomplished with relatively minimal delay or duplication of evidence.
20
     B.         Bifurcation Will Promote Judicial Economy and Further the Convenience of the
21              Parties and the Court.

22              The Court may “for convenience, to avoid prejudice, or to expedite and economize …

23   order a separate trial of one or more separate issues [or] claims …” Fed. R. Civ. P. 42(b). This

24   rule confers “broad discretion upon the district court to bifurcate a trial, thereby deferring costly

25   and possible unnecessary proceedings pending resolution of potentially dispositive preliminary

     issues.” Zivokovic v. S. California Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). A district
                                                                          Betts
                                                                          Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                      Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                          -2-      One Convention Place
                                                                          Suite 1400
     05988-RJB                                                            701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
                   Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 3 of 6




 1   court’s refusal to bifurcate a trial is accordingly reviewed for an abuse of discretion. Hilao v.
 2   Estate of Marcos, 103 F.3d 767, 782 (9th Cir. 1996).
 3              1. Bifurcation Will Protect Against Undue Prejudice and Delay.
 4              If Plaintiff is allowed to present evidence based on Walmart’s financial earnings and
 5   status, it will require Walmart to, in turn, present evidence to defend against these various
 6   extraneous claims. For example, if Walmart needs to respond to each listing of total revenue,
 7   operating cash flow, cash returned to shareholders through dividends and share repurchases, etc.
 8   and claims of malice or reckless indifference, a series of ancillary “mini-trials” will ensue,
 9   needlessly extending the trial before the jury even has the opportunity to consider more basic
10   questions of whether liability and/or compensatory damages exist on Plaintiff’s substantive
11   causes of action. The core issues are whether any disability discrimination took place and
12   whether there was a failure to accommodate. If the answer is in the negative, the trial will result
13   in a defense verdict and this evidence need not be considered in the first instance.
14              To be clear, Walmart disputes the relevance and admissibility of much of the evidence
15   Plaintiff will rely on for any purpose, and has moved the Court in limine preventing the
16   introduction of such evidence. Additionally, Walmart maintains that punitive damages are not
17   proper in this case for the reasons more particularly set forth in Walmart’s Motion for Summary
18   Judgment. Dkt. 102 at 9. But even if Plaintiff’s punitive damages claim survives, the Court
19   should still bifurcate trial as a way to simplify this case and potentially avoid these difficult
20   issues altogether. The Ninth Circuit favors bifurcation for the sake of judicial economy, as a
21   means of preventing precisely such a situation. See Danjaq, LLC v. Sony Corporation, 263 F.3d
22   942 (9th Cir. 2001) (affirming the trial court’s order bifurcating trial and noting, “[o]ne favored
23   purpose of bifurcation is to accomplish just what the district court sought to do here – avoiding a
24   difficult question by first dealing with an easier, dispositive issue.”), citing Hirst v. Gertzen, 676
25   F.2d 1252, 1261 (9th Cir. 1982). Bifurcation is appropriate because it will allow the jury to

                                                                          Betts
                                                                          Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                      Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                    -3-            One Convention Place
                                                                          Suite 1400
     05988-RJB                                                            701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
                   Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 4 of 6




 1   consider threshold questions of liability and compensatory damages and eliminate the risk that
 2   the jury, the Court, and the parties will have to expend considerable time and resources litigating
 3   over financial status and alleged malice or reckless indifference, which may ultimately prove to
 4   be unnecessary.               In such circumstances, it is entirely appropriate for the Court to employ
 5   bifurcation as an extra safeguard.
 6
                2. The Issues of Liability for Punitive Damages, and the Amount of Any Punitive
 7                 Damages Award, Can Be Bifurcated with Minimal Duplication of Evidence.

 8              Plaintiff argues that “separate trials of liability/compensatory and punitive damages

 9   issues would certainly lengthen the time required for trial in this action.” Although bifurcation

10   may necessarily result in some duplication of evidence, Plaintiff’s claims are overstated and any

11   delay due to duplication of evidence in a bifurcated punitive damages proceeding would be

12   minimal.

13              The issues and evidence pertaining to liability and compensatory damages on the

14   Plaintiff’s substantive claims are straightforward. To determine Walmart’s liability on Plaintiff’s

15   substantive causes of action, the jury must examine the facts and circumstances of Plaintiff’s

16   employment. These relatively straightforward considerations of liability can easily be tried

17   separately from the extraneous issues Plaintiff apparently plans to use to support a punitive

18   damages claim, as set forth above. Duplication of evidence, if any, would be minimal, and is

19   outweighed by the potential benefits that bifurcation offers.

20                                                         III.   CONCLUSION

21              For the foregoing reasons, Walmart respectfully requests the Court grant its motion to

22   bifurcate the issues of liability for, and amount of, any punitive damages from the trial on the

23   issues of liability and compensatory damages on Plaintiff’s substantive causes of action.

24   ///

25   ///


                                                                               Betts
                                                                               Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                           Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                             -4-        One Convention Place
                                                                               Suite 1400
     05988-RJB                                                                 701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
                   Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 5 of 6




 1              DATED this 20th day of February, 2019.
 2
                                                           BETTS, PATTERSON & MINES, P.S.
 3

 4                                                         By /s/ Laura E. Kruse
                                                                Laura E. Kruse, WSBA #32947
 5                                                              Lisa W. Lackland, WSBA #27373
                                                                Nicole Brodie Jackson, WSBA #35090
 6
                                                                S. Karen Bamberger, WSBA #18478
 7                                                         Betts, Patterson & Mines, P.S.
                                                           One Convention Place, Suite 1400
 8                                                         701 Pike Street
                                                           Seattle WA 98101-3927
 9                                                         Telephone:     (206) 292-9988
                                                           Facsimile:     (206) 343-7053
10
                                                           E-mail:        lkruse@bpmlaw.com
11                                                         E-mail:        llackland@bpmlaw.com
                                                           E-mail:        nbrodiejackson@bpmlaw.com
12                                                         E-mail:        kbamberger@bpmlaw.com
                                                           Attorneys for Walmart Stores, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                              Betts
                                                                              Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                          Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                      -5-              One Convention Place
                                                                              Suite 1400
     05988-RJB                                                                701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
                    Case 3:17-cv-05988-RJB Document 228 Filed 02/20/19 Page 6 of 6



                                                       CERTIFICATE OF SERVICE
 1
                I, , hereby certify that on February 20, 2019, I electronically filed the following:
 2

 3                         Defendant’s Reply In Support Of Motion to Bifurcate; and

 4                         Certificate of Service.

 5   with the Court using the CM/ECF system which will send notification of such filing to the

 6   following:

 7   Counsel for Plaintiff Lori Jacobs
     Stephanie Bloomfield
 8   James W. Beck
 9   Janelle Chase-Fazio
     Kristina Southwell
10   Gordon Thomas Honeywell LLP
     1201 Pacific Ave Ste 2100
11   Tacoma, WA 98402-4314
12

13              DATED this 20th day of February 2019.
14

15
                                                                       /s/ Tatyana Stakhnyuk
16                                                                     Tatyana Stakhnyuk, Legal Assistant
17

18

19

20

21

22

23

24

25

                                                                                    Betts
                                                                                    Patterson
     DEFENDANT’S REPLY IN SUPPORT OF                                                Mines
     MOTION TO BIFURCATE - NO. 3:17-CV-                          -6-                One Convention Place
                                                                                    Suite 1400
     05988-RJB                                                                      701 Pike Street
                                                                                    Seattle, Washington 98101-3927
                                                                                    (206) 292-9988
     Jacobs reply bifurcate_3.docx/022019 1647/8247-0015
